Name: Commission Regulation (EC) No 1773/1999 of 10 August 1999 amending Regulation (EC) No 1135/1999 opening a second invitation to tender for the mobilisation of pigmeat on the Community market with a view to its subsequent delivery to Russia and repealing Regulation (EC) No 1248/1999
 Type: Regulation
 Subject Matter: animal product;  trade policy;  cooperation policy;  Europe;  economic policy
 Date Published: nan

 EN Official Journal of the European Communities 11. 8. 1999L 211/46 COMMISSION REGULATION (EC) No 1773/1999 of 10 August 1999 amending Regulation (EC) No 1135/1999 opening a second invitation to tender for the mobilisation of pigmeat on the Community market with a view to its subsequent delivery to Russia and repealing Regulation (EC) No 1248/1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural prod- ucts to the Russian Federation (1), and in particular Aricle 4(2) thereof, (1) Whereas, in order to apply Regulation (EC) No 2802/98, the Commission opened a tendering procedure for the mobilisatin of pigmeat on the Community market by means of Regulation (EC) No 1135/1999 (2), whereas this tendering procedure was suspended by Commission Regulation (EC) No 1248/1999 (3); (2) Whereas the situation on the pigmeat market is now such that the tendering procedure can be reopened; whereas Regulation (EC) No 1248/1999 should there- fore be repealed; (3) Whereas the various dates laid down in Regulation (EC) No 1135/1999 for the submission of tenders and for delivery need to be changed; whereas the appropriate health provisions should be laid down in the light of the measures adopted by Commission Decision 1999/ 449/EC of 9 July 1999 on protective measures with regard to contamination by dioxins of certain products of animal origin intended for human or animal consumption (4); (4) Whereas the measures provided for in this Regulation are in accordnce with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1135/1999 is amended as follows: 1. In Article 4(4) the date 8 June 1999 is replaced by 19 August 1999 and the date 22 June 1999 is replaced by 2 September 1999. 2. The following indent is added to Article 6:  health certificate provided for in Annex B to Decision 1999/449/EC, for products of Belgian origin. 3. In the fourth indent of point 2 of Annex I, the date 10 June 1999 is replaced by 22 August 1999. 4. In Annex II the date 12 July 1999 is replaced twice by 27 September 1999 and the date 26 July 1999 is replaced by 11 October 1999. 5. In Annex III the address under IRELAND is replaced by the following: Department of Agriculture and Food, Other Market Supports Division, Johnstown Castle Estate, County Wexford, Ireland Tel: (353) 536 34 00 Fax (353) 534 38 50 and (353) 534 38 52. Article 2 Regulation (EC) No 1248/1999 is repealed. Article 3 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1999. For the Commission Monika WULF-MATHIES Member of the Commission (1) OJ L 349, 24.12.1998, p. 12. (2) OJ L 135, 29.5.1999, p. 85. (3) OJ L 150, 17.6.1999, p. 23. (4) OJ L 175, 10.7.1999, p. 70.